                Case 1:19-cv-08324-DLC Document 1-25 Filed 09/06/19 Page 1 of 2


  From:    Hutcheson, Kelly Kelly.Hutcheson@wmchealth.org
Subject:   Re: impact of bariatric surgery on the course of diabetic retinopathy.
   Date:   April 27, 2018 at 1:02 PM
     To:   Robert Josephberg rj2526@aol.com
    Cc:    amro.ali9@icloud.com, SANSAR_SHARMA@NYMC.EDU, Wandel, Tad Tad.Wandel@wmchealth.org


       Thanks, Robert. This is really good quality research. It will be good for the department as a whole.

       Kelly A. Hutcheson, M.D., MBA

       On Apr 27, 2018, at 12:58 PM, Robert Josephberg <rj2526@aol.com<mailto:rj2526@aol.com>> wrote:

       Hi Amro,


       I just saw below in my spam folder . I just discussed this with Dr Hutcheson and would be more then happy to be a co-investigator .
       If you need my signature or to speak to

       me please call me at 914 707 2113


       or my email at RJ2526@aol.com<mailto:RJ2526@aol.com>


       Thank you
       Robert Josephberg MD
       Slideshow
       Amro Ali amro.ali9@icloud.com<mailto:amro.ali9@icloud.com>Hide
       To    RJ2526 RJ2526@aol.com<mailto:RJ2526@aol.com>
       Cc    Hutcheson, Kelly Kelly.Hutcheson@wmchealth.org<mailto:Kelly.Hutcheson@wmchealth.org>, Sansar Sharma
       SANSAR_SHARMA@NYMC.EDU<mailto:SANSAR_SHARMA@NYMC.EDU>, Tad Wandel
       tad.wandel@wmchealth.org<mailto:tad.wandel@wmchealth.org>
       Bcc
       Slideshow
       Progression of Diabetic Retino...docx (113 KB)
       CV.AMMA.2018.2.docx (78 KB)



       -----Original Message-----
       From: Amro Ali <amro.ali9@icloud.com<mailto:amro.ali9@icloud.com>>
       To: RJ2526 <RJ2526@aol.com<mailto:RJ2526@aol.com>>
       Cc: Hutcheson, Kelly <Kelly.Hutcheson@wmchealth.org<mailto:Kelly.Hutcheson@wmchealth.org>>; Sansar Sharma
       <SANSAR_SHARMA@NYMC.EDU<mailto:SANSAR_SHARMA@NYMC.EDU>>; Tad Wandel
       <tad.wandel@wmchealth.org<mailto:tad.wandel@wmchealth.org>>
       Sent: Thu, Apr 26, 2018 4:55 pm
       Subject: impact of bariatric surgery on the course of diabetic retinopathy.

       Dear Dr. Josephberg,
       My name is Amro Ali and I working in Dr. Sharma’s lab. We are proposing two studies regarding the impact of bariatric surgery on the
       course of diabetic retinopathy. Dr. Hutcheson advised us to contact you for your guidance and support in this work.
       1.    Retrospective study: L-12,047 Approved by NYMC and Pending by WMC:
       Progression of Diabetic Retinopathy after bariatric surgery. In this retrospective, we will collect data from medical records and we will
       look at changes in the body mass index, lipid profile on their eye examination, from their medical records. (SEE Attachment)
       2.    Prospective study: L-11,998 Pending by NYMC:
       Impact of Bariatric surgery on the course of Diabetic Retinopathy.” Pilot Study." In this prospective study, we will recruit patients before
       bariatric surgery and will follow up with them along the course of the study with multiple time points with eye examination and
       collection of blood samples. (I will send you the protocol soon for this study)

       We have a deadline and we have to submit the retrospective study, L-12,047 to WMC IRB committee on April,30. We will be delighted
       to add you as co-investigator if you are ok with that.
       We are looking for your feedback and comments regarding this protocol.

       My CV is attached.

       Amro Ali.MD
       Cell: 347-623-5406



       Attention WMCHealth users: Do not open attachments or click on links contained in emails from unexpected sources or unknown
        Case 1:19-cv-08324-DLC Document 1-25 Filed 09/06/19 Page 2 of 2

Attention WMCHealth users: Do not open attachments or click on links contained in emails from unexpected sources or unknown
senders.
